No. 04-01-00334-CV
IN RE Willie Frank MARSHALL
Original Mandamus Proceeding
Arising from the 81st Judicial District Court, Karnes County, Texas
Trial Court No. 99-01-00167-CVK
Honorable Olin B. Strauss, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Paul W. Green, Justice
Delivered and Filed:	June 6, 2001
DENIED
	On May 22, 2001, relator filed a petition for writ of mandamus. The petition does not comply
with Rule 52 of the Texas Rules of Appellate Procedure because it does not contain: (1) in the
appendix, a certified or sworn copy of the order complained of, or any other document showing the
matter complained of, Tex. R. App. P. 52.3(j)(1)(A); or (2) a certified or sworn copy of every
document material to relator's claim for relief and that was filed in any underlying proceeding, Tex. 
R. App. P. 52.7(a)(1). This court has determined that the relator is not entitled to the relief sought.
Therefore, the petition is DENIED, without prejudice.  Tex. R. App. P. 52.8(a).
							PER CURIAM
Do Not Publish